Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24 and 27 are objected to because of the following informalities. Appropriate correction is required.
Claim 24. There is no period at the end of the sentence.

Claim 27. The limitations “the at least one porous layer” and “the at least one compact layer” lack antecedent basis. The Examiner suggests amending to “the one or more porous aluminum layers” and “the one or more compact layers,” respectively.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8. The limitation “at least” in “at least one of the one or more porous aluminum layers directly contacting the steel substrate” is new matter because the originally disclosure supports only one layer contacting the steel substrate and not more than one. See fig. 2.
This situation is similar to In re Barker where the C.C.P.A. found that the original description of having eight or sixteen shingles did not give a written description for the amendment “at least six shingles.” In re Barker, 559 F.2d 588, 593 (C.C.P.A. 1977). Much like how the C.C.P.A. found that two points did not give a written description for a whole range, here the single data point of one layer contacting the steel substrate does not give written description support for the whole range of “at least one of the one or more porous aluminum layers directly contacting the steel substrate. Thus this is new matter.
The Examiner suggests striking “at least.”

Claim 22. This claim is rejected for similar reasons as claim 8.

Claims 9-15. These claims are rejected for being dependent upon rejected claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 21-24 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Gaydos et al., U.S. Patent App. Pub. No. 2018/0355470 A1 [hereinafter Gaydos] in view of Okuno et al., W.O. Int’l Pub. No. 2019/163256 A1, Cross et al., U.S. Patent App. Pub. No. 2019/0074121 A1 [hereinafter Cross] and Freydina et al., U.S. Patent No. 10,590,514 B2 [hereinafter Freydina]. Okuno et al., U.S. Patent App. Pub. No. 2020/0377973 A1 [hereinafter Okuno] is used as a translation.
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 8. The following references render this claim obvious.
I. Gaydos
A method of depositing a … aluminum coating over a steel substrate (method of depositing aluminum over steel; Gaydos [0003]-[0004]), comprising: 
… one or more … aluminum layers over the steel substrate, the one or more porous aluminum layers comprising a material selected from a group consisting of aluminum and aluminum alloys, at least one of the one or more porous aluminum layers directly contacting the steel substrate (ionic liquid-based coating formulation to coat aluminum onto steel; id.)
… .
II. Electroplating a Porous Layer – Okuno and Cross
Gaydos is silent on the ionic liquid-based coating formulation resulting in a porous aluminum layer.
However, Okuno teaches a method comprising electroplating aluminum resulting in a pore diameter of 0.01-1 micrometers. Okuno [0010], [0036], [0057], [0079], [0087], [0090], [0105]-[0107].
Cross teaches that ionic liquids (such as Gaydos’s ionic liquid) may be used to electrodeposit. Cross [0026].
Gaydos teaches an embodiment with a method comprising an average pore diameter from about 1-10 microns. Gaydos abstract, [0020], [0046]. Thus Okuno and Gaydos’s size ranges overlap at least at 1 micron.
Gaydos teaches the method comprising pores of 1-10 microns have corrosion resistance according to ASTM B 117 of 500 hours or more. Gaydos [0020].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Okuno’s electroplating with an ionic liquid as taught by both Gaydos and Cross to result in a pore size of 1 micron which would result in corrosion resistance according to ASTM B 117 of 500 hours or more.
III. Compact Layer – Cross and Freydina
Gaydos is silent on a multiple-layer and electroplating one or more compact aluminum layers over the steel substrate, and the one or more compact aluminum layers comprising a material selected from a group consisting of aluminum and aluminum alloys.
Freydina teaches a method comprising electroplating with DC or pulsing. Freydina col. 12 ll. 37-54. Fredina further teaches the method comprising electroplating an aluminum alloy layer free of voids, which would be a compact layer. Freydina abstract, claim 8, figs. 3, 6.
Gaydos teaches that reducing porosity improves corrosion resistance, thus Freydina’s void-free aluminum would have increased corrosion resistance. Gaydos [0065].
Cross teaches a method of electroplating aluminum comprising DC or pulses. Cross [0021]. Cross teaches the method further comprises pausing between aluminum plating processes “causes a disruption to the growth of the grains in the layer, producing a layer that is more robust against corrosion.” Cross [0027].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Freydina’s method comprising electroplating a void-free aluminum layer as a second aluminum layer on the porous aluminum layer as taught by Cross’s method in order to improve corrosion resistance by having reduced voids and/or a disruption to the growth of grains.

Claim 9. The method of claim 8, wherein the one or more compact aluminum layers are electroplated utilizing a direct current (rejected for the reasons stated in the claim 8 rejection).

Claim 10. The method of claim 8, wherein the one or more compact aluminum layers are electroplated utilizing a pulsed current (rejected for similar reasons stated in the claim 8 rejection).

Claim 21. A method of depositing a multiple-layer aluminum coating over a steel substrate, comprising:  
electroplating one or more porous aluminum layers over the steel substrate, the one or more porous aluminum layers comprising a material selected from a group consisting of aluminum and aluminum alloys; and electroplating one or more compact aluminum layers over the steel substrate, and the one or more compact aluminum layers comprising a material selected from a group consisting of aluminum and aluminum alloys, at least one of the one or more compact aluminum layers electroplated over at least one of the one or more porous aluminum layers (rejected for similar reasons stated in the claim 8 rejection).

Claim 22. The method of claim 21, wherein at least one of the porous aluminum layers directly contacts the steel substrate (rejected for similar reasons stated in the claim 8 rejection).

Claim 23. The method of claim 21, wherein at least one porous layer has a plurality of pores having a pore size of about 2 micron or more and wherein at least one compact layer has a plurality of pores having a pore size of about 0.2 micron or less (rejected for similar reasons stated in the claim 8 rejection).

Claim 24. The method of claim 21, wherein the multiple-layer aluminum coating is configured to provide sacrificial corrosion protection of over 1,000 hrs under ASTM B 117 (because the Applicant’s specification teaches that a porous layer releases gasses while compact layers provide cathodic protection which leads to passing 1,000 hrs under ASTM B 117 and because the prior art teachings also teach a porous and compact layer, the prior art’s teachings would inherently also meet this property). See App. Spec. [0048]. 

Claims 11-12 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Gaydos in view of Okuno, Cross, and Freydina as applied to claim 10 above, and further in view of Schuh et al., U.S. Patent App. Pub. No. 2017/0009360 A1 [hereinafter Schuh].
Claims 11-12. Gaydos is silent on (claim 11) the method of claim 10, wherein the pulsed current is a unipolar pulsed current comprising a plurality of ON pulses and a plurality of OFF pulses, each of the plurality of ON pulses having a current density from 5 mA/cm2 to 25 mA/cm2, each of the plurality of ON pulses having a duration from 100 ms to 500 ms, and each of the plurality OFF pulses having a duration from 100 ms to 500 ms (claim 12) the method of claim 10, wherein the pulsed current is a bipolar pulsed current comprising a plurality of deposition pulses and a plurality of etching pulses, each of the plurality of deposition pulses having a current density from 5 mA/cm2 to 25 mA/cm2, each of the plurality of etching pulses having a current density from 0.5 mA/cm2 to 5 mA/cm2, each of the plurality of deposition pulses having a duration from 100 ms to 1,000 ms, and each of the plurality etching pulses having a duration from 100 ms to 1,000 ms.
However, the prior art’s pulsing must have some current density, some kind of polarity, and some kind of durations. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Schuh teaches a method comprising using an electrodeposition waveform which may include forward pulses, reverse pulses (i.e. with bipolar pulses), rests (i.e. with unipolar pulses), and combinations of these. Schuh [0037], [0039]. Schuh further teaches the method further comprises either pulse may be greater than 5 mA/cm2. Schuh [0038]. Schuh further teaches the method further comprises durations for the forward pulses, reverse pulses, and/or pauses may be greater than 100 ms. Schuh [0039].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Schuh’s method comprising bipolar or unipolar pulses with appropriate parameters to yield the predictable result of having a suitable pulsing method to electrodeposit aluminum.

Claim 15. Gaydos is silent on the method of claim 8, wherein the one or more porous aluminum layers are electroplated in an ionic liquid of an N-alkyl-N-alkyl' pyrrolidinium sulfonylimide utilizing a direct current.
However, Gaydos must use some specific ionic liquid. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Schuh teaches the use of 1-butyl-1-methylpyrrolidinium and bis(trifluoromethylsulfonyl)imide for use as an ionic liquid for electrodeposition. Schuh [0043].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by combining the prior art’s water with Schuh’s 1-butyl-1-methylpyrrolidinium and bis(trifluoromethylsulfonyl)imide to yield the predictable result of having a suitable ionic liquid for electrodeposition.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Gaydos in view of Okuno, Cross, and Freydina as applied to claim 8 above, and further in view of Mehler et al., U.S. Patent App. Pub. No. 2005/0272947 A1 [hereinafter Mehler].
Claim 13. Gaydos is silent on the method of claim 8, wherein the one or more compact aluminum layers comprise an aluminum-manganese alloy electroplated in an electroplating bath including an aluminum salt and a manganese salt.
However, Mehler teaches that aluminum-magnesium alloys have excellent corrosion protection and are ecologically safe. Mehler [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Mehler’s aluminum-magnesium alloy to have excellent corrosion protection and make the ecology safer.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Gaydos in view of Okuno, Cross, Freydina, and Mehler as applied to claim 13 above, and further in view of Vossen et al., Thin Film Processes (1978) [hereinafter Vossen].
Claim 14. Gaydos is silent on the method of claim 13, wherein the electroplating bath includes the aluminum salt and the manganese salt in a molar ratio from 9:1 to 4:1.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Vossen teaches that the concentrations of two metals in alloy plating baths would make a ratio that is a variable that achieves the recognized result of affecting the deposition composition, hence making it a result-effective variable. See Vossen p. 245.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	
Claims 25-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Gaydos in view of Okuno, Cross, and Freydina as applied to claim 21 above, and further in view of Köyer et al., U.S. Patent App. Pub. No. 2016/0001338 A1 [hereinafter Koeyer (“oe” is equivalent to “ö” in German)].
Claim 27. Gaydos is silent on the method of claim 21, wherein the at least one porous layer has a thickness from about 0.3 microns to about 3 microns and the at least one compact layer has a thickness from about 0.3 microns to about 3 microns in the same embodiment as the ionic liquid.
However, the layers must have some thicknesses. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Gaydos does teach that 0.1-5 microns to be a suitable thickness for the porous aluminum layer. Gaydos [0023].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s porous layer thickness to be 0.1-5 microns to yield the predictable result of having a suitable thickness for the porous aluminum layer.
Koeyer teaches an aluminum corrosion protective layer of at most 2 micrometers is suitable for corrosion protection. Koeyer [0011]-[0012], [0031]-[0032].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s compact layer thickness to be Koeyer’s at most 2 micrometers to yield the predictable result of having a suitable thickness for corrosion protection.

Claims 25-26. Gaydos is silent on the method of claim 21, wherein the multiple-layer aluminum coating passes a hydrogen embrittlement (HE) test performed according to ASTM F 519 using Type 1a.1 specimens having a notch in the embodiment using ionic liquids.
However, it would have been obvious to have a compact layer thickness of at most 2 micrometers. See claim 27 rejection.
The Applicant’s specification teaches that a porous layer releases gasses and compact layer thicknesses of over 3 microns may hinder escape of gasses and cause hydrogen embrittlement. Because the prior art’s teachings also teach a porous layer and under 3 micron compact layer thickness, the prior art’s teachings would also inherently meet this property. See App. Spec. [0047]-[0048].

Double Patenting
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 25. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupta et al., U.S. Patent App. Pub. No. 2019/0226110 A1 (teaching that pore size may be varied by various factors), Gupta [0089]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794